Citation Nr: 1544837	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631(e)(1), (f)(1) (2015).  In a July 2015 letter, the Veteran's attorney notified VA that he was withdrawing his power of attorney on behalf of the Veteran.  However, the issue of entitlement to SMC was certified to the Board in April 2013.  An agent may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  Accordingly, the Board sent the attorney and the Veteran a September 2015 letter notifying them that the July 2015 letter was construed as a motion to withdraw representation.  The Board's letter also stated that the Veteran's appeal would be held in abeyance for 30 days and that if the Board did not hear from the attorney, then the attorney would remain the Veteran's representative.  The attorney did not provide a statement of good cause on motion, and as such, the Board continues to recognize the attorney at the Veteran's representative in the instant appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA aid and attendance or housebound examination in December 2011.  In a January 2014 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 2, 2012.  Additionally, VA treatment records dated May 8, 2014, indicate that the Veteran's service-connected disabilities worsened.  Furthermore, the Veteran's representative, at the time, submitted a July 2013 statement asserting that a remand for an opinion is necessary because the evidence demonstrates that the Veteran needs regular aid and attendance from his father.  The Veteran's father submitted a July 2011 statement indicating that the Veteran could not care for himself because of his service-connected back disability.

The March 2012 rating decision denying entitlement to SMC was based on whether any of the Veteran's service-connected disabilities alone could be deemed productive of unemployability to determine if the criteria for SMC under 38 U.S.C.A. § 1114(s) were met.  See generally Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  

Because the evidence indicates that the Veteran's service-connected disabilities have worsened, the Board finds that the claim must be remanded to afford the Veteran another VA examination to determine if he has the current need for regular aid and attendance of another person or is housebound on a factual basis.  .

In light of the remand, any relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated, relevant VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and resulting limitations of his service-connected disabilities to assess whether he requires aid and attendance or is housebound, to include consideration of the July 2011 statement submitted by the Veteran's father.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.

The examiner should comment upon the resulting limitations from the Veteran's identified service-connected disabilities.  His current service-connected disabilities are: major depressive disorder with generalized anxiety disorder (70 percent disabling); degenerative disc disease, thoracolumbar spine with strain (40 percent disabling); and right and left lower extremity radiculopathy (each 20 percent disabling).  The examiner should address the following:

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, or to attend to the wants of nature;

(b) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living;

      (c) whether the Veteran is bedridden;

(d) whether the Veteran is restricted to his home or the immediate vicinity thereof; and 

(e) to what extent the above limitations are due solely to the Veteran's service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

